OTIS, Justice
(dissenting).
I agree that the evidence is sufficient to support the inference drawn by the compensation judge that Mr. O’Rourke suffocated from inhaling the bauxite and that the victim’s death was thereby hastened. But the record clearly does not support the conclusion that the employee would not have died very shortly had he not fallen into the bauxite. Dr. Johnson testified that the employee did not immediately die from his cerebral hemorrhage, and explained:
“Subarachnoid hemorrhages do not kill that fast. It takes a minimum of six to twelve hours and generally it takes days before a subarachnoid hemorrhage kills anybody, regardless of size.
******
“ * * * The subarachnoid hemorrhage was extensive enough, I believe, that in due time it probably would have *195caused unconsciousness, but I cannot say that it was extensive enough to have caused death.”
Dr. Fee, also experienced in pathology, conceded that a “very small percentage” have a chance of surviving a subarachnoid hemorrhage with proper emergency care. However, he testified with respect to this victim’s prognosis:
“ * * * Prognosis with this much bleeding the prognosis would be very poor. Almost a hundred per cent mortality. Hundred per cent lack of — of—of being enough brain function left to sustain life, no matter what we did. Some of them do recover, but not with this much hemorrhage."(Italics supplied.)
Dr. Fee explained that surgery was so unsuccessful it was rarely undertaken, and that a hemorrhage as massive as Mr. O’Rourke’s usually causes -complications from which the brain ultimately dies. In response to the court’s inquiry concerning the length of time until death occurs, where no measures are available to support respiration -and heartbeat, Dr. Fee answered:
“ * * * [I]f you can restore ventilation, the heart will go on because the heart hasn’t been damaged. * * * If you can restore respirations, this man could not have survived. He wouldn’t have survived because of the extent of the hemorrhage anyway, but the only way he could survive any longer was to institute resuscitative measures[.] * *
I think it’s of academic interest. He wouldn’t have made it either way. If he had had it on the ground and somebody knew how to do it, with this much hemorrhage he would have died in the hospital.”
Although Dr. Johnson testified that victims of subarachnoid hemorrhage “sometimes” survive, he had never known anyone to survive. He had no opinion as to whether it would have caused Mr. O’Rourke’s death, but neither he or any other witness disputed Dr. Fee’s testimony with respect to the usual progression in such cases. To hold under such circumstances that as a matter of fact Mr. O’Rourke would have survived but for his fall is in my opinion contrary to all logic, reason, and experience.
I would reverse.